2005 Crompton Corporation Management Incentive Program

1.  Establishment and Purpose. Pursuant to its authority under the 2005 Crompton
Corporation Short-Term Incentive Plan (the "STIP"), and consistent with the
purpose of the STIP as stated therein, the Committee hereby establishes the 2005
Crompton Corporation Management Incentive Program (the "2005 MIP"). Unless
otherwise defined herein, all capitalized terms shall have the meaning given to
such terms in or pursuant to the STIP. The 2005 MIP provides each Participant
with an opportunity to earn a performance-based compensation Award for the
calendar year 2005 (the "2005 Performance Period"), based on the attainment of
pre-established performance goals, as set forth herein (a "MIP Award"). As
applicable, such MIP Awards are intended to qualify as "performance-based
compensation" within the meaning of Section 162(m) of the Code.



2.  Threshold Corporate Performance. The Committee shall establish an objective
level of corporate performance for the 2005 Performance Period, below which no
MIP Awards will be granted based on the Company's EBIT. This threshold level of
EBIT shall be set forth in Exhibit "A." For purposes of the MIP Awards, in
determining EBIT charges to earnings, including but not limited to fines and
penalties related to past: (i) antitrust events; (ii) environmental events;
and/or (iii) corporate restructuring, including plant closures, sale of
businesses and severance, will be excluded. To the extent applicable, the
Committee, in determining the Company's EBIT, shall use the information set
forth in the Company's audited financial statements.



3.  MIP Awards. Upon initial selection by the Committee for 2005 MIP
participation, each Participant shall be assigned a percentage of his or her
base salary at the time of selection ("Base Salary") that shall be used in
calculating his or her MIP Award, if any. This percentage of Base Salary shall
be referred to as the "Target Percentage." The amount of a Participant's MIP
Award will be determined by: (i) multiplying the Target Percentage by the
applicable "Company Performance Factor," based on the Company's EBIT, set forth
in the schedule contained in Exhibit "A" and (ii) then adjusting such amount by
the "Personal Performance Adjustment," described in the following paragraph.

     In determining a Participant's MIP Award payment, the Committee reserves
the absolute discretion to apply a Personal Performance Adjustment to increase
or decrease the amount produced under clause (i) of the last sentence of the
preceding paragraph; provided that with respect to any individual subject to
Section 162(m) of the Code, such Personal Performance Adjustment may only
decrease (and may not increase) the amount produced under clause (i) of the last
sentence of the preceding paragraph. At the beginning of each Performance
Period, the Committee (or its designee) may communicate to each Participant the
objectives and/or goals that may affect the Participant's Personal Performance
Adjustment for such Performance Period. For Participants who are Business Unit
Heads, the Personal Performance Adjustment will be based on the performance
(what they did and how they did it) of the applicable Business Unit, as
determined by the Committee. The Personal Performance Adjustment of Participants
who are not Business Unit Heads will take into account their personal
performance (what they did and how they did it) as determined by the Committee.
In each case, the emphasis will be on measurable and quantifiable goals and
results. The CEO will recommend individual Personal Performance Adjustments to
the Committee for each Participant who is one of his or her direct reports.



     Notwithstanding anything herein to the contrary, the MIP Award paid to any
Participant subject to Section 162(m) shall in no way increase as a result of
the reduction of any MIP Award paid to another Participant.



4.  Changes to Target Percentage or Company Performance Factor. To the extent
not inconsistent with the requirements of Section 162(m) of the Code with
respect to "qualified performance-based compensation," the Committee may at any
time prior to the final determination of MIP Awards: (i) change the Target
Percentage of any Participant; (ii) assign a different Target Percentage to a
Participant to reflect any change in the Participant's responsibility level or
position during the course of the Performance Period; or (iii) change the
Company Performance Factor to reflect a change in corporate capitalization, such
as a stock split or stock dividend, or a corporate transaction, such as a
merger, consolidation, separation, reorganization or partial or complete
liquidation, or to equitably reflect the occurrence of any extraordinary event,
any change in applicable accounting rules or principles, any change in the
Company's method of accounting, any change in applicable law, any change due to
any merger, consolidation, acquisition, reorganization, stock split, stock
dividend, combination of shares or other changes in the Company's corporate
structure or shares, or any other change of a similar nature.



5.  Eligibility. The Committee shall designate Participants in the 2005 MIP in
accordance with the terms of the STIP and as set forth herein. Each Participant
must be an Eligible Employee as of January 1, 2005, and be actively employed as
of December 31, 2005. Exceptions may be granted to employees who are
participating as of January 1st of the Plan year, complete at least six months
of employment during the Plan year, and then retire or leave involuntarily
(except for Cause); provided such exception complies with Section 162(m) of the
Code. Such participants may be eligible for prorated payments. Any employee of
the Company who is hired or is promoted into a 2005 MIP eligible position, as
determined by the Committee after the beginning of the Plan year may be assigned
prorated Target Percentages based upon Base Salary at eligibility and the number
of months in the position provided they have a minimum of six months
participation.



6.  Other Conditions. Participation in the 2005 MIP is in no way an employment
agreement, and each employee's employment by Crompton remains, and shall
continue to remain at will. Nothing in the 2005 MIP changes or in any way
affects an employee's right to resign his or her employment at any time, or
Crompton's right to terminate such employee's employment at any time.
Notwithstanding anything herein to the contrary, all MIP Awards shall be subject
to the terms and conditions of the STIP.



Exhibit A















Scale 2005 MIP





















CEO & CEO Dir Reports

Non-CEO Dir Reports





Company Performance Factor (EBIT)

Target Percentage Multiplier*

Target Percentage Multiplier*

























(Redacted)

2.000

2.000







1.960

1.960







1.920

1.920







1.880

1.880







1.840

1.840







1.800

1.800







1.760

1.760







1.720

1.720







1.680

1.680







1.640

1.640







1.600

1.600







1.560

1.560







1.520

1.520







1.480

1.480







1.440

1.440







1.400

1.400







1.360

1.360







1.320

1.320







1.280

1.280







1.240

1.240







1.200

1.200







1.160

1.160







1.120

1.120







1.080

1.080







1.040

1.040







1.000

1.000







0.243

0.485







0.235

0.470







0.228

0.455







0.220

0.440







0.213

0.425







0.205

0.410







0.198

0.395







0.190

0.380







0.183

0.365







0.175

0.350







0.168

0.335







0.160

0.320







0.153

0.305







0.145

0.290







0.138

0.275







0.000

0.260







0.000

0.245







0.000

0.230







0.000

0.215







0.000

0.200







0.000

0.185







0.000

0.170







0.000

0.155







0.000

0.140







0.000

0.125







0.000

0.000





*Subject to Personal Performance Adjustment for each Participant.

Numbers in bold represent minimum threshold for performance, below which no MIP
Award will be paid.

